Mr. Chief Justice Walker delivered the opinion of the Court: This was an action commenced before a justice of the peace, to recover a penalty for obstructing a public highway. It resulted in a judgment against plaintiff in error, who prosecuted an appeal to the Circuit Court, where the cause was tried before the court and a jury, when a verdict was found against him, and judgment was rendered upon the verdict, from which this writ of error is prosecuted. There are numerous errors assigned upon the record, only one of which we deem it necessary to consider. On the trial below plaintiff in error proved the death of Thomas A. Henry, a former county surveyor. He then offered his original book of the minutes of surveys, which the court refused to admit in evidence, and exception was taken. He then offered the certificate of a survey made by Henry as county surveyor, of section eighteen, taken from the original records of surveys in the county surveyor’s office and duly certified to be a correct copy from the original, but it was likewise rejected by the court, and exceptions were taken. The complaint charges, and the whole controversy grows out of, the obstruction of a road located on the west line of section twenty. The survey and location of the road calls for that line, and when that can be ascertained, the question as to whether the road was obstructed becomes of easy solution. But owing to the obliterating effects of time, the difference in the memory of witnesses, and the impossibility of reducing the principles of mathematics with accuracy and precision, to practical application, we find in this as in many other cases, that the identification of a corner, or the tracing of a line of a survey, long since made, is attended with difficulty, and its correctness is hard to demonstrate. But inasmuch as the section course of seventeen, eighteen, nineteen and twenty is common to each, and forms one end of the lines dividing those sections, it is important to ascertain its precise location and identity. The line between nineteen and twenty being in dispute, if the original course, common to each of these four sections is found and established, the north end of the line between nineteen and twenty would thereby be ascertained, and this would necessarily aid largely in ascertaining the original line between sections nineteen and twenty. In this view and for this purpose, any legitimate evidence tending to establish the common corner to these four sections, would be eminently proper, and should be admitted. The seventh section of the act regulating the duties of surveyors (R. S. 524), provides, that each county surveyor shall provide himself with a well bound book, in which to note each survey made by him. He is required to carefully note the same therein, giving the name of the person, the survey of whose land is so recorded, and describing, as near as practicable, the metes and bounds, and note the date of the survey. It also declares that such record shall be open to inspection by every person who may think himself interested. It also provides that a certified copy of the survey, under the hand of the surveyor, shall be admitted as prima facie evidence in any court of record in this State. How, it appears that Henry was a county surveyor, who made the entry in the discharge of his official duty, and in the mode required by the statute. The copy of the minutes of that survey was duly certified by the county surveyor, and this copy tended to prove the issue, and was prima facie evidence, and the certificate should have been admitted. In rejecting this evidence the court below erred, and the judgment must be reversed and the cause remanded. Judgment reversed.